535 S.E.2d 356 (2000)
352 N.C. 666
Phylencia GREEN and husband, Roy Green, Plaintiffs,
v.
Esau Roosevelt DIXON and J.M.X., Incorporated, Defendants and Third-Party Plaintiffs,
v.
Antoinette Padilla Toler, State of North Carolina ex rel. NCDOT, Rea Construction Company, and Protection Services, Inc., Third-Party Defendants.
No. 207A00.
Supreme Court of North Carolina.
October 6, 2000.
McDaniel, Anderson & Stephenson, L.L.P., by John M. Kirby and William E. Anderson, Raleigh, for third-party plaintiff-appellants.
Yates, McLamb & Weyher, L.L.P., by Rodney E. Pettey, for third-party defendant-appellee Rea Construction Company; and Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P., by James D. Blount, Jr., and Deanna Davis Anderson, Raleigh, for third-party defendant-appellee Protection Services, Inc.
PER CURIAM.
AFFIRMED.